Me.. Justice Hutchison
delivered the opinion of the Court.
Rafael Porrata Doria brought an action against the Caribbean Casualty Company for the recovery of $1,000. Defendant admitted an indebtedness of $100, and after other admissions and denials set np a counter-claim for $481.17. The answer contained a prayer for a judgment in defendant’s favor for $381.17. The district court after a trial on the merits found the facts to be as alleged by defendant, and rendered judgment in accordance with defendant’s prayer for affirmative relief.
The municipal courts have exclusive jurisdiction “in all civil matters ... to the amount of five hundred dollars, including interest.” (Comp. St. 1911, sec. 1173); Lowande v. García, 12 P.R.R. 290; Hernández Mena v. Blanco et al., 22 P.R.R. 719; González v. Rosado, 23 P.R.R. 1; and Pujals v. District Court, 40 P.R.R. 87.
In the instant case the counterclaim was pleaded as a basis for affirmative relief (save as to the one hundred dollars admitted to be due plaintiff) not in reduction of the $900 which constituted the remainder of plaintiff’s claim. It was not “a cause of action arising out of the transaction set forth in the complaint, as the foundation of the plaintiff’s claim, or connected with the subject of the action.” It grew out of entirely independent contracts. The district court was without jurisdiction to grant defendant any affirmative relief. 1 Bancroft Code Practice 937, section 631; 23 Cal. Jur. 224; 24 R.C.L. 796, section 6.
The judgment appealed from must be reversed.